               Case 2:21-mj-00006-JDP Document 5 Filed 01/13/21 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,

12                                Plaintiff,             CASE NO. 2:21-MJ-0006 JDP

13                          v.                           ORDER TO UNSEAL COMPLAINT

14   NEHEMIAH AVILA,
     CEASAR MARTINEZ,
15   KEVIN STERN,
     RICARDO MARMOLEJO
16
                                  Defendants.
17

18
            The government’s motion to unseal the above-referenced case, keep the complaint under seal,
19
     file a redacted copy of the complaint is GRANTED. The government is further permitted to provide a
20
     copy of the unredacted, sealed complaint to counsel for the defense before the initial appearance.
21
     Dated: January 13, 2021
22

23

24

25

26

27

28


      [PROPOSED] ORDER TO FILE REDACTED COPY OF
      INDICTMENT
